—Appeal by defendant from two judgments of the Supreme Court, Queens County (Posner, J.), both rendered October 3, 1983, convicting him of two counts of robbery in the first degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Because defendant failed to raise before Criminal Term the argument that he should be relieved of his guilty pleas, the issue is not preserved for review (People v Pellegrino, 60 NY2d 636; People v Guerra, 99 AD2d 787). In any event, upon examining the record, we find that defendant, represented by counsel, knowingly and voluntarily waived his rights, admitted his guilt, and entered pleas of guilty. That the trial court, which conducted an extensive interlocution of defendant, did not specifically advise him of his rights to call witnesses and cross-examine hostile witnesses at any pretrial hearings does not compromise the validity of the pleas (see People v Harris, 61 NY2d 9).
Nor do we find the sentence imposed to be excessive. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.